        Case 5:18-cv-01375-BLF Document 61 Filed 08/02/19 Page 1 of 3



 1   MATTHEW W. CLOSE (S.B. #188570)
     mclose@omm.com
 2   BRITTANY ROGERS (S.B. #274432)
     brogers@omm.com
 3   O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
 4   Los Angeles, California 90071-2899
     Telephone:    (213) 430-6000
 5   Facsimile:    (213) 430-6407
 6   DANIELLE N. OAKLEY (S.B. #246295)
     doakley@omm.com
 7   O’MELVENY & MYERS LLP
     610 Newport Center Drive, 17th Floor
 8   Newport Beach, California 92660-6429
     Telephone:   (949) 823-6900
 9   Facsimile:   (949) 823-6994
10   Attorneys for Defendant
     Bank of America, N.A.
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                           SAN JOSE
14

15   JAMES FOREMAN, on behalf of himself and    Case No. 5:18-CV-01375-BLF
     all others similarly situated,
16                                               DEFENDANT BANK OF AMERICA,
                          Plaintiff,             N.A.’S SUPPLEMENTAL
17                                               DISCLOSURE STATEMENT AND
            v.                                   CERTIFICATION OF INTERESTED
18                                               ENTITIES OR PERSONS PURSUANT
     BANK OF AMERICA, N.A.,                      TO FEDERAL RULE OF CIVIL
19                                               PROCEDURE 7.1 AND CIVIL LOCAL
                          Defendant.             RULE 3-15
20

21

22

23

24

25

26

27

28
                                                        SUPPLEMENTAL CERTIFICATION OF
                                                                  INTERESTED ENTITIES
                                                                      5:18-CV-01375-BLF
        Case 5:18-cv-01375-BLF Document 61 Filed 08/02/19 Page 2 of 3



 1           Pursuant to Federal Rule of Civil Procedure 7.1 and Civil Local Rule 3-15, Defendant
 2   Bank of America, N.A. hereby provides the following Certification of Interested Entities:
 3           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel of
 4   record certifies that: Bank of America, N.A. is wholly owned by BANA Holding Corporation
 5   (“BANA Holding”). BANA Holding is a direct, wholly owned subsidiary of BAC North
 6   America Holding Company (“BACNAH”). BACNAH is a direct, wholly owned subsidiary of
 7   NB Holdings Corporation (“NB Holdings”). NB Holdings is a direct, wholly owned subsidiary
 8   of Bank of America Corporation. Bank of America Corporation is a publicly held company
 9   whose shares are traded on the New York Stock Exchange and has no parent corporation. Based
10   on the U.S. Securities and Exchange Commission Rules regarding beneficial ownership,
11   Berkshire Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131, beneficially owns
12   greater than 10% of Bank of America Corporation’s outstanding common stock.
13           Pursuant to Civil Local Rule 3-15, the undersigned certifies that the following listed
14   persons, associations of persons, firms, partnerships, corporations (including parent corporations)
15   or other entities (i) have a financial interest in the subject matter in controversy or in a party to the
16   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
17   substantially affected by the outcome of this proceeding: BANA Holding, BACNAH, NB
18   Holdings, and Bank of America Corporation.
19

20           Dated: August 2, 2019                        Respectfully submitted,
21
                                                          MATTHEW W. CLOSE
22                                                        DANIELLE N. OAKLEY
                                                          O’MELVENY & MYERS LLP
23

24
                                                          By:           s/ Danielle N. Oakley
25                                                                      Danielle N. Oakley
                                                          Attorneys for Defendant
26                                                        Bank of America, N.A.
27

28
                                                                        SUPPLEMENTAL CERTIFICATION OF
                                                       -2-                        INTERESTED ENTITIES
                                                                                      5:18-CV-01375-BLF
        Case 5:18-cv-01375-BLF Document 61 Filed 08/02/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2

 3          The undersigned hereby certifies that a true and accurate copy of the foregoing was served

 4   upon all counsel of record via the Court’s CM/ECF Filing System this 2nd day of August, 2019.

 5

 6                                                       s/ Danielle N. Oakley
                                                         Danielle N. Oakley
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -i-
